Exhibit CENTRAL PACIFIC FINANCIAL CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. Trustee Indenture Dated as of [●] SUBORDINATED DEBT SECURITIES TABLE OF CONTENTSNOTE: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions. Act Affiliate; control Authenticating Agent Board of Directors Board Resolution Business Day claim Commission Company Company Request; Company Order Corporate Trust Office corporation Covenant Defeasance Default Defaulted Interest Defeasance Depositary Event of Default Excess Proceeds Exchange Act Expiration Date General Obligations Global Security Holder Indenture interest Interest Payment Date Investment Company Act Maturity Notice of
